EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Fleis on December 08, 2021.
The application has been amended as follows: 
Cancel claims 24 and 25.
Applicants submitted an amendment after allowance (37 C.F.R. 1.312) to include withdrawn claims 14-25, which have now been amended.  However, claims 24 and 25 are directed to a different invention and have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ Appeal Brief, submitted June 08, 2021, were received and deemed persuasive.
Amended claims 1-23 and 26-29, filed November 17, 2021, are pending and have been fully considered.  Claims 24 and 25 have been canceled through Examiner’s Amendment.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1-23 and 26-29 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a filtration membrane comprising a paper formed from cellulose fibres, the cellulose fibres comprising elementary fibrils of diameter greater than 10nm, the membrane having a pore size distribution such that the modal pore diameter is between 10nm and 25nm and/or wherein less than 5% of the pore volume comprises pores of greater than 40nm; wherein the pore size distribution is determined according to BJH desorption analysis, as presently claimed in independent claim 1 of the present invention.  Additionally, the present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a filtration membrane comprising cellulose fibres, at least half of the cellulose fibres having a degree of crystallinity greater than 90%, the membrane having a pore size distribution such that the modal pore diameter is between 10nm and 25nm and/or wherein less than 5% of the pore volume comprises pores of greater than 40nm, as presently claimed in independent claim 6 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771